Citation Nr: 1420949	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-40 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from March 2, 2006 to July 11, 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota.


FINDING OF FACT

The Veteran has not had a right knee disability at any time during the pendency of her claim.


CONCLUSION OF LAW

Service connection for a right knee disability is not warranted.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for a right knee condition, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a September 2008 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).  The notice letter informed the Veteran of what information or evidence was needed to support her claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The notice letter also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.  

The Board also concludes that VA's duty to assist has been satisfied, and that the record contains sufficient evidence to make a decision on the Veteran's claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records have been associated with the claims file.  The Veteran has not identified any outstanding records for VA to obtain, including no post-service treatment records whatsoever despite the September 2008 VCAA notice letter having requested that she identify any outstanding treatment records relating to her claim.

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2013);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with a VA examination in January 2010.  The January 2010 VA examination report reflects that the examiner reviewed the claims file, interviewed the Veteran, examined her, and provided an adequate rationale for the conclusions expressed therein.  Therefore, the Board finds that the January 2010 VA examination report is adequate upon which to base a decision with regard to the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases listed in 38 C.F.R. § 3.309(a), including arthritis, that manifest to a compensable degree within a prescribed time period, which is one year from separation in the case of arthritis.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  A veteran may also establish entitlement to service connection for a listed "chronic" disease in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service.  See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).

The Veteran served on active duty from March 2, 2006 to July 11, 2006.  She claims that she has a right knee disability that is related to her active service.  Specifically, she alleges that she fractured her knees in service (her left knee is presently service connected) and was diagnosed with such in service.

As an initial matter, the Veteran's service treatment records reflect complaints of left knee pain and bilateral heel pain, but never right knee pain or any other right knee complaints.  See March 17, 2006, March 20, 2006, March 23, 2006, March 29, 2006, March 29, 2006 (three records), and April 3, 2006 (two records).  An April 2006 bone scan revealed hot lesions at the left medial tibial plateau and the bilateral mid-calcanei consistent with significant stress fractures.  Her June 2006 separation examination report reflects a notation "stress fracture, knees, heels."  The separation report of medical history includes a notation by the clinician "heel and knee stress fractures."  In essence, while all of the above service treatment records show complaints of left knee pain and the bone scan revealed hot left medial tibial plateau lesions consistent with a stress fracture (as well as findings relating to her heels), the separation examination report noted, apparently in error, "stress fractures, knees, heels" (rather than just the left knee).

The Board notes that there are no post-service treatment records in the claims file, and further notes that the Veteran has not identified any pertinent treatment records for VA to obtain despite being asked to do so by way of the September 2008 VCAA notice.

The Veteran was provided with a VA examination in January 2010.  The examiner noted that the Veteran reported she began to experience right knee problems during basic training that she attributed to ill-fitting shoe wear and running in full gear.  She reported currently experiencing pain, weakness, stiffness, swelling, and heat, and reported that her right knee was not as bothersome as her left knee.  She reported the pain was on average 0/10 flaring up to 2/10.  She admitted that she had not seen any specialist regarding her right knee since her discharge.  Physical examination revealed 5/5 strength in her right knee, no tenderness, negative McMurray's, anterior/posterior drawer sign, and varus/valgus stress testing.  Her right knee revealed full range of motion.  An x-ray revealed no evidence of fracture, dislocation, or loss of joint space or height, and an impression of unremarkable exam was noted on the x-ray report.  No current right knee disorder was diagnosed by the examiner.  The examiner opined that there was no evidence of any right knee stress fracture.  The examiner acknowledged that the discharge examination noted stress fractures of the "knees," but explained that this was clearly transcribed in error because a review of all of the service treatment records did not indicate any right knee condition, and there was no record of complaints of any right knee problems.  Rather, the examiner explained that the medical evidence showed a left knee fracture, but not any right knee fracture.

The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder. See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current diagnosis of any right knee disability, the Veteran's claim for service connection for such may not be granted.  See id.

The Board acknowledges that the Veteran asserts that she does in fact have a right knee disability, specifically, that she fractured her right knee in service.  The Board finds, however, that the Veteran has not been shown to have the particular education, training, or experience to diagnose a right knee fracture, which requires certain medical expertise and diagnostic testing (i.e., x-ray or MRI).  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a) (2013).  In fact, as shown above, diagnostic testing was performed in January 2010 in connection with the VA examination, which x-ray showed no fracture.  Certainly, the Board finds the January 2010 x-ray report and impression noted thereon by a qualified medical clinician, as well as the opinion of the January 2010 VA examiner, to be by far more probative than the lay opinion of the Veteran, which medical opinions support each other.  In fact, the April 2006 bone scan in service likewise did not reveal any fracture of the right knee (or other disability of the right knee).

The Board acknowledges that the Veteran's representative has argued in its April 2014 brief that despite findings made by the January 2010 VA examiner, the Veteran's gait is not normal.  The Board notes, however, that this is not a case involving a claim for service connection for an altered gait, but rather, for a right knee disability.  Also, the Board acknowledges that the Veteran's representative argues that x-rays do not pick up soft tissue injuries, citing more medical literature.  In that regard, the Board notes that this is the first time ever in this case that a soft tissue injury has been asserted.  Priorto, the lynchpin to the Veteran's case has been the fact that her separation examination report notes a "stress fracture, knees, heels," albeit mistakenly as explained by the January 2010 VA examiner.  Regardless, the Board notes that the Veteran's representative is not shown to have any medical expertise, and there is no competent medical evidence of any soft tissue injury to the right knee in the claims file (not even indicating such).  While the Board acknowledges the two articles cited by the Veteran's representative regarding soft tissue injuries, the Board emphasizes that these articles do not tend to indicate that the Veteran has a current right knee soft tissue injury.  Finally, while the Board acknowledges that the Veteran's representative asserts that the Veteran experienced painful motion within one year of discharge, the Board notes that pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In summary, the Board concludes that a preponderance of the evidence is against a finding that the Veteran has a current right knee disability that is related to her active service; therefore, service connection for a right knee disability is not warranted, and the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right knee disability is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


